COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-198-CR
 
CHARLES ALFRED JACKSON       
           
           
           
           
APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
        STATE
------------
FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
A jury convicted Appellant Charles Alfred
Jackson of aggravated sexual assault of a child under fourteen and indecency
with a child by contact and sentenced him to sixty years' and twenty years'
confinement respectively, to be served concurrently.  Appellant brings a
single point on appeal, contending that the trial court reversibly erred in
admitting Complainant's statement made to the sexual assault nurse examiner at
the hospital.  Because Appellant failed to preserve his claim for review,
we affirm the trial court's judgment.
When Arceceli Desmaris, a sexual assault
nurse examiner for Cook Children's Medical Center, testified, the prosecutor
asked what Complainant had told her.  Appellant objected that a response
would be hearsay, and the trial court overruled his objection.  Appellant
did not request a running objection.  The prosecutor then asked additional
questions about the conversation, and Appellant failed to renew his objection to
the testimony.
To preserve a claim of improperly admitted
evidence for review, the complaining party must have timely objected each and
every time the complained-of evidence was offered.(2) 
This requirement may be satisfied by requesting and being granted a running
objection and ruling by the court.(3) 
Because Appellant failed to object each time the complained-of testimony was
offered to the jury, he has preserved nothing for review.  We overrule
Appellant's sole point on appeal and affirm the trial court's judgment.
 
                                                                   
LEE ANN DAUPHINOT
                                                                   
JUSTICE
 
PANEL A: CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
[DELIVERED MARCH 20, 2003]

1. See Tex. R. App. P. 47.4.
2. Ethington v. State, 819 S.W.2d 854, 858 (Tex.
Crim. App. 1991); Beheler v. State, 3 S.W.3d 182, 187 (Tex. App.--Fort
Worth 1999, pet. ref'd); see Tex. R. Evid. 103(a)(1).
3. Ethington, 819 S.W.2d at 858; Beheler,
3 S.W.3d at 187.